863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick PRICE, Plaintiff-Appellant,v.Paul CARLIN, U.S. Postal Service, Defendant-Appellee.
No. 88-1140.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1988.

Before ENGEL, Chief Judge, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This pro se Michigan plaintiff requests the appointment of counsel in this appeal from the district court's judgment dismissing his claim of employment discrimination based on race filed under Title VII, 42 U.S.C. Sec. 2000(e).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, Frederick Price, a black male, worked as a distribution clerk for the United States Postal Service in Detroit, Michigan.  After being indicted on criminal charges for conspiracy and distribution of cocaine, Price was discharged from his employment.  Subsequent to acquittal on all charges, he sought reinstatement;  his request for reemployment was denied.


3
In proceedings before the Equal Employment Opportunity Commission (EEOC), it was determined that defendant's refusal to reinstate plaintiff was discriminatory.  The EEOC recommended reinstatement.  Price filed the present complaint seeking enforcement of the EEOC decision.


4
The district court determined that neither the discharge nor the denial of reinstatement were pretextual and that Price failed to demonstrate intentional discrimination.   See Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248 (1981).  Judgment was entered for defendant.


5
Upon review we conclude that the district court's findings, as expressed in the magistrate's report, are not clearly erroneous.   See United States Postal Service Bd. of Governors v. Aikens, 460 U.S. 711 (1983).  Additionally, contrary to Price's arguments, defendant's refusal to reinstate him did not violate the constitutional prohibition against double jeopardy.   See, e.g., One Lot Emerald Cut Stones v. United States, 409 U.S. 232, 235 (1972).


6
Accordingly, the request for appointment of counsel is denied.  The district court's judgment filed December 17, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.